    Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 1 of 18        PageID #: 727




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JONATHAN B. PINDER,                        )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:19-00216-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Jonathan B. Pinder brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security (“the Commissioner”) denying his applications for a period of

disability and disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income (“SSI”)

under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq. 1 Upon due

consideration of the parties’ briefs (Docs. 13, 14) and those portions of the

administrative record (Doc. 12) relevant to the issues raised, and with the benefit of

oral argument, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED.2



1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. § 1382(a).”
Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

2   With the consent of the parties, the Court has designated the undersigned
 Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 2 of 18            PageID #: 728




                          I.     Procedural Background

      Pinder filed the subject applications for a period of disability, DIB, and SSI

with the Social Security Administration (“SSA”) on November 4, 2015. After they

were initially denied, Pinder requested a hearing before an Administrative Law

Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review. Such a

hearing was held on July 21, 2017, with a supplemental hearing held February 27,

2018. On July 12, 2018, the ALJ issued an unfavorable decision on Pinder’s

applications, finding him not disabled under the Social Security Act and therefore not

entitled to benefits. (See Doc. 12, PageID.64-78).

      The Commissioner’s decision on Pinder’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on March 25, 2019. (See id., PageID.53-57).

Pinder subsequently brought this action under §§ 405(g) and 1383(c)(3) for judicial

review of the Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The final

determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a



Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73,
and S.D. Ala. GenLR 73. (See Docs. 19, 20, 21).
 Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 3 of 18         PageID #: 729




civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir. 2007)

(“The settled law of this Circuit is that a court may review, under sentence four of

section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997))). In reviewing the Commissioner’s factual findings, the Court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

Cir. 2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983))). “ ‘Even if the evidence preponderates against the

[Commissioner]’s factual findings, [the Court] must affirm if the decision reached is

supported by substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look
    Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 4 of 18        PageID #: 730




at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings made

by the [agency] were unreasonable. To that end, [judicial] inquiry is highly deferential

and we consider only whether there is substantial evidence for the findings made by

the [agency], not whether there is substantial evidence for some other finding that

could have been, but was not, made. That is, even if the evidence could support

multiple conclusions, we must affirm the agency's decision unless there is no

reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th

Cir. 2004) (en banc) (citations and quotation omitted).3

          “Yet, within this narrowly circumscribed role, [courts] do not act as




3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the
substantial evidence standard, “we do not reverse the [Commissioner] even if this
court, sitting as a finder of fact, would have reached a contrary result…”); Hunter v.
Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our
deferential review, there is no inconsistency in finding that two successive ALJ
decisions are supported by substantial evidence even when those decisions reach
opposing conclusions. Faced with the same record, different ALJs could disagree with
one another based on their respective credibility determinations and how each weighs
the evidence. Both decisions could nonetheless be supported by evidence that
reasonable minds would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230
(11th Cir. 1991) (“Substantial evidence may even exist contrary to the findings of the
ALJ, and we may have taken a different view of it as a factfinder. Yet, if there is
substantially supportive evidence, the findings cannot be overturned.”); Edlund v.
Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001)
(“If the evidence is susceptible to more than one rational interpretation, the court
may not substitute its judgment for that of the Commissioner.”).
 Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 5 of 18          PageID #: 731




automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to conduct

a de novo proceeding, nor to rubber stamp the administrative decisions that come

before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). If a

court determines that the Commissioner reached his decision by focusing upon one

aspect of the evidence and ignoring other parts of the record[, i]n such circumstances

[the court] cannot properly find that the administrative decision is supported by

substantial evidence. It is not enough to discover a piece of evidence which supports

that decision, but to disregard other contrary evidence.” McCruter v. Bowen, 791 F.2d

1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid requirement that the

ALJ specifically refer to every piece of evidence in his decision, so long as the ALJ’s

decision ... is not a broad rejection which is not enough to enable [a reviewing court]

to conclude that the ALJ considered [the claimant's] medical condition as a whole.’ ”

Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (quoting

Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (per curiam) (quotation and
    Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 6 of 18          PageID #: 732




brackets omitted)). 4



4 Moreover, “district court judges are not required to ferret out delectable facts buried
in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061 (11th
Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden upon the
district court to distill every potential argument that could be made based on the
materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir.
2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment) (quoting
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc))
(ellipsis added). The Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs., 26
F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals] will
not address an argument that has not been raised in the district court…Because
Stewart did not present any of his assertions in the district court, we decline to
consider them on appeal.” (applying rule in appeal of judicial review under 42 U.S.C.
§§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter v. Comm’r of Soc.
Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley
v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel, 185
F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the administrative
law judge’s reliance on the testimony of a vocational expert that was ‘not raise[d] . . .
before the administrative agency or the district court’).”); In re Pan Am. World
Airways, Inc., Maternity Leave Practices & Flight Attendant Weight Program Litig.,
905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve a claim,
argument, theory, or defense for appeal, she must first clearly present it to the district
court, that is, in such a way as to afford the district court an opportunity to recognize
and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999) (applying In re
Pan American World Airways in Social Security appeal); Sorter v. Soc. Sec. Admin.,
Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam) (unpublished) (“Sorter
has abandoned on appeal the issue of whether the ALJ adequately considered her
testimony regarding the side effects of her pain medication because her initial brief
simply mentions the issue without providing any supporting argument. See Singh v.
U.S. Att’y Gen., 561 F.3d 1275, 1278–79 (11th Cir. 2009) (explaining that ‘simply
stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue’).”); Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871
n.1 (11th Cir. 2020) (per curiam) (unpublished) (“Figuera also argues the ALJ failed
to properly assess her credibility … However, Figuera did not adequately raise this
issue in her brief before the district court. She raised the issue only summarily,
without any citations to the record or authority. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (noting that a party ‘abandons a claim
 Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 7 of 18          PageID #: 733




      The “substantial evidence” “standard of review applies only to findings of fact.

No similar presumption of validity attaches to the [Commissioner]’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986) (quotation

omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1982)

(“Our standard of review for appeals from the administrative denials of Social

Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is applicable

only to findings of fact made by the Secretary, and it is well established that no

similar presumption of validity attaches to the Secretary’s conclusions of law,

including determination of the proper standards to be applied in reviewing claims.”

(some quotation marks omitted)). This Court “conduct[s] ‘an exacting examination’ of

these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam)

(quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “ ‘The

[Commissioner]’s failure to apply the correct law or to provide the reviewing court

with sufficient reasoning for determining that the proper legal analysis has been

conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of Health

& Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).



when he either makes only passing references to it or raises it in a perfunctory
manner without supporting arguments and authority’). As a result, we do not address
the sufficiency of the ALJ's credibility finding.”).
    Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 8 of 18        PageID #: 734




        In sum, courts “review the Commissioner’s factual findings with deference and

the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the legal

principles upon which the Commissioner's decision is based. Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only to

determine whether it is supported by substantial evidence. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note that

a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order must

be upheld, if at all, on the same basis articulated in the order by the agency itself.”

Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141

(1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000)

(“The ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s

decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r,

781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions

… must be upheld on the same bases articulated in the agency's order.” (citing Texaco

Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).




5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 9 of 18        PageID #: 735




        Eligibility for DIB and SSI requires that a claimant be “disabled,” 42 U.S.C. §§

423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is unable “to engage in any

substantial gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled: (1)
        whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)). “In

determining whether the claimant has satisfied this initial burden, the examiner

must consider four factors: (1) objective medical facts or clinical findings; (2) the

diagnoses of examining physicians; (3) evidence of pain; and (4) the claimant’s age,

education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005 (11th Cir. 1986)



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 10 of 18           PageID #: 736




(per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983) (per

curiam)). “These factors must be considered both singly and in combination. Presence

or absence of a single factor is not, in itself, conclusive.” Bloodsworth, 703 F.2d at

1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant work,

it then becomes the Commissioner’s burden, at Step Five, to prove that the claimant

is capable—given his or her age, education, and work history—of engaging in another

kind of substantial gainful employment that exists in the national economy. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler, 764 F.2d 834, 836 (11th

Cir. 1985). Finally, although the “claimant bears the burden of demonstrating the

inability to return to [his or] her past relevant work, the Commissioner of Social

Security has an obligation to develop a full and fair record.” Shnorr v. Bowen, 816

F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003) (per curiam) (“It is well-established that the ALJ has a basic duty to

develop a full and fair record. Nevertheless, the claimant bears the burden of proving

that he is disabled, and, consequently, he is responsible for producing evidence in

support of his claim.” (citations omitted)). “This is an onerous task, as the ALJ must

scrupulously and conscientiously probe into, inquire of, and explore for all relevant

facts. In determining whether a claimant is disabled, the ALJ must consider the

evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir.

2015) (per curiam) (citation and quotation omitted).
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 11 of 18            PageID #: 737




      When, as here, the ALJ denies benefits and the Appeals Council denies review

of that decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the ALJ’s

decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320, 1323

(11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Pinder met the applicable insured

status requirements through September 30, 2016, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of April 30, 2014.7

(Doc. 12, PageID.70). At Step Two, the ALJ determined that Pinder had the following

severe impairments: anxiety, depression, and panic disorder. (Id.). At Step Three, the

ALJ found that Pinder did not have an impairment or combination of impairments

that met or equaled the severity of a specified impairment in Appendix 1 of the Listing

of Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Id., PageID.70-72).




7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore, 405 F.3d at 1211.
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 12 of 18            PageID #: 738




        At Step Four,8 the ALJ determined that Pinder had the residual functional

capacity (RFC) “to perform medium work as defined in 20 CFR 404.1567(c) and

416.967(c)[9 ] except occasional climbing of ramps and stairs; never climb ladders,

ropes, or scaffolds; and occasional balancing, stooping, kneeling, crouching, and



8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine whether
        the claimant: (1) can return to her past relevant work under the fourth
        step; and (2) can adjust to other work under the fifth step…20 C.F.R. §
        404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. § 404.1520(a)(4)(iv)
        & (f). If the claimant cannot return to her past relevant work, the ALJ
        moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That is,
        the ALJ must determine if the claimant is limited to a particular work
        level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the claimant’s
        RFC and determines that the claimant cannot return to her prior
        relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4. See
also 20 C.F.R. §§ 404.1567, 416.967.
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 13 of 18            PageID #: 739




crawling; and work limited to simple, routine and repetitive tasks involving only

simple work-related decisions with few, if any, workplace changes; and occasional

interaction with the public, coworkers, and supervisors.” (Doc. 12, PageID.72-76).

Based on the RFC and the testimony of a vocational expert,10 the ALJ determined

that Pinder was unable to perform any past relevant work. (Doc. 12, PageID.76).

      At Step Five, after considering additional testimony from the vocational

expert, the ALJ found that there existed a significant number of other jobs in the

national economy that Pinder could perform given his RFC, age, education, and work

experience. (Id., PageId.76-77). Thus, the ALJ found that Pinder was not disabled

under the Social Security Act. (Id., PageID.77-78).

                                   IV.    Analysis

      Pinder argues that the ALJ erred in his consideration of a medical opinion. No

reversible error has been shown.

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the claimant's]

physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting 20 C.F.R.




10“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to establish
whether someone with the limitations that the ALJ has previously determined that
the claimant has will be able to secure employment in the national economy.”
Phillips, 357 F.3d at 1240.
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 14 of 18          PageID #: 740




§§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion sources:

(1) treating physicians; (2) nontreating, examining physicians; and (3) nontreating,

nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x 758, 762 (11th

Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§ 404.1527(c)(1)-(2),

416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must consider a number of

factors in determining how much weight to give to each medical opinion, including

(1) whether the physician has examined the claimant; (2) the length, nature, and

extent of a treating physician's relationship with the claimant; (3) the medical

evidence and explanation supporting the physician’s opinion; (4) how consistent the

physician’s opinion is with the record as a whole; and (5) the physician’s

specialization. These factors apply to both examining and non-examining physicians.”

Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523 (11th Cir. 2014) (per curiam)

(unpublished) (internal citations and quotation marks omitted) (citing 20 C.F.R. §§

404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is not required to explicitly

address each of those factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F. App’x 830, 833

(11th Cir. 2011) (per curiam) (unpublished), “the ALJ must state with particularity

the weight given to different medical opinions and the reasons therefor.” Winschel,

631 F.3d at 1179. 11 12



11 “The opinion of a treating physician…‘must be given substantial or considerable
weight unless “good cause” is shown to the contrary.’ ” Phillips, 357 F.3d at 1240
(quoting Lewis, 125 F.3d at 1440)). On the other hand, the opinions of non-treating
physicians “are not entitled to deference ...” McSwain v. Bowen, 814 F.2d 617, 619
(11th Cir. 1987) (per curiam).

12   On January 18, 2017, the SSA substantially revised the regulations governing how
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 15 of 18         PageID #: 741




      Among the medical opinions considered by the ALJ was that of Dr. Ken

Starkey, who performed a one-time consultative examination of Pinder. The ALJ

considered Dr. Starkey’s notes and opinion as follows:

      Dr. Starkey assessed that claimant suffered from only mild panic
      disorder with narcissistic personality traits. In addition, he assessed
      that claimant’s ability to understand, remember, and carry out
      simple/concrete instructions appeared good (from a psychological
      perspective); his ability to work independently (vs. with Close
      Supervision) also appeared good (especially for simple/concrete tasks he
      has been trained to complete); his ability to work with supervisors, co-
      workers and general public and deal with work pressures appeared
      marginal. However, he assessed that claimant should be able to manage
      benefits without the need for supervision. In addition, he assessed a
      global assessment of functioning (GAF) score of 63, indicating only mild
      limitations in functioning.[13] The [ALJ] accords significant weight to
      this opinion, as it is consistent with his own examination notes showing
      no evidence of significant anxiety, adequate judgment and insight, and
      claimant performed activities of daily living without the need for
      assistance. Dr. Starkey’s GAF opinion is also worthy of substantial
      weight as it is supported by and consistent with the longitudinal
      evidence of record, including treatment reports, Dr. Starkey’s own
      examination and persuasive elements of the claimant’s testimony and
      written statements.



the Commissioner considers medical opinions. However, those revisions apply only to
claims filed on or after March 27, 2017, and are therefore inapplicable to Pinder’s
present applications. See 20 C.F.R. §§ 404.1520c, 416.920c.

13 “GAF is a standard measurement of an individual's overall functioning ‘with
respect only to psychological, social, and occupational functioning’ using a 1 to 100
point scale. American Psychiatric Association: Diagnostic and Statistical Manual of
Mental Disorders 30–32 (4th ed. 2000). A score between 41 and 50 indicates serious
symptoms or impairments, a score between 51 and 60 indicates moderate symptoms
or impairments, a score between 61 and 70 shows mild symptoms or impairments,
while a score between 71 and 80 represents no more than slight impairments. Id. at
32.” Kent v. Acting Comm'r of the Soc. Sec. Admin., 651 F. App'x 964, 966 n.4 (11th
Cir. 2016) (per curiam) (unpublished).
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 16 of 18            PageID #: 742




(Doc. 12, PageID.76).

      Pinder argues that the ALJ reversibly erred by giving “substantial weight” to

Dr. Starkey’s GAF score, given that “the Social Security Commission had declined to

endorse the use of GAF scores in social security disability programs because they

have no direct correlation to the severity requirements of the mental disorders

listings.” Luterman v. Comm'r of Soc. Sec., 518 F. App'x 683, 688 (11th Cir. 2013) (per

curiam) (unpublished) (citing Revised Medical Criteria for Evaluating Mental

Disorders and Traumatic Brain Injury, 65 Fed. Reg. 50746, 50764–65 (Aug. 21,

2000)). Accord Wind v. Barnhart, 133 F. App'x 684, 692 n.5 (11th Cir. 2005) (per

curiam) (unpublished). However, the undersigned agrees with the Commissioner

that, to the extent there was error in this regard, it was harmless. The ALJ makes

clear that he considered the GAF score in conjunction with, and found it to be

consistent with, the record as a whole, including the rest of Dr. Starkey’s evaluation

and opinion, which the ALJ also gave significant weight, a finding which Pinder does

not challenge. Pinder points to nothing indicating that the GAF score unduly

influenced the ALJ’s ultimate decision. See, e.g., Sarli v. Berryhill, 817 F. App'x 916,

917 (11th Cir. 2020) (per curiam) (unpublished) (“A harmless error—that is, one that

does not affect the ALJ’s ultimate decision—does not constitute a ground for

reversal.” (citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (holding that

ALJ’s erroneous statements of fact were harmless because they did not affect the

ALJ’s ultimate decision)).

      Pinder next argues that the ALJ reversibly erred by failing to account in the
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 17 of 18            PageID #: 743




RFC for Dr. Starkey’s opinion that Pinder had a “marginal” ability to “deal with work

pressures” (Doc. 12, PageID.666), despite giving Dr. Starkey’s opinion “significant

weight” overall and specifically discussing that portion of the opinion. First, as the

Commissioner correctly points out, the ALJ only gave Dr. Starkey’s opinion

“significant” weight, not “controlling” weight, and the opinion of a non-treating

source, such as Dr. Starkey, is not entitled to controlling weight regardless. See

Santos v. Soc. Sec. Admin., Comm'r, 731 F. App'x 848, 857 (11th Cir. 2018) (per

curiam) (unpublished) (“An ALJ generally gives an opinion from an examining

physician greater weight than a non-examining physician, but the agency's rules do

not provide that an examining physician's opinion may receive ‘controlling weight’ as

a treating source might.”); Social Security Ruling 96-2P, 1996 WL 374188, at *2 (July

2, 1996) (medical opinion must come from a “treating source” in order to be entitled

to “controlling weight”). Second, the RFC limited Pinder to “simple, routine and

repetitive tasks involving only simple work-related decisions with few, if any,

workplace changes,” a finding which appears to account for a “marginal” ability to

“deal with work pressures.” Pinder’s conclusory assertions to the contrary are

unconvincing.14



14At oral argument, Pinder argued for the first time that the ALJ should have given
more consideration to the notes of his treating therapist, while conceding that the
therapist was not considered an acceptable medical source under the Social Security
regulations. Because Pinder did not raise this issue in his brief, he has waived
consideration of it by the Court. See (Social Security Scheduling Order, Doc. 7,
PageID.35 (requiring that the plaintiff’s brief “list[] the specific errors upon which
plaintiff seeks reversal of the Commissioner's decision”)); APA Excelsior III L.P. v.
Premiere Techs., Inc., 476 F.3d 1261, 1269 (11th Cir. 2007) (court of appeals does “not
consider claims not raised in a party's initial brief and made for the first time at oral
Case 1:19-cv-00216-N Document 23 Filed 10/30/20 Page 18 of 18         PageID #: 744




      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Pinder’s applications for benefits is therefore

due to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Pinder’s November 4, 2015 applications for a

period of disability, DIB, and SSI is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 30th day of October 2020.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE




argument”).
